Citation Nr: 1004082	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 13, 2004, for 
the assignment of a 20 percent disability rating for service-
connected chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to February 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

In October 2007, the Veteran testified at a personal hearing 
in Washington, D.C., over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the hearing has 
been associated with the Veteran's claims file.

Thereafter, in a decision dated in April 2008, the Board, in 
pertinent part, denied the issue presently on appeal.  The 
Veteran appealed the Board's April 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a September 2009 Order, pursuant to a Joint Motion 
for Partial Remand filed in August 2009, vacated the Board's 
decision to the extent it denied entitlement to an effective 
date prior to April 13, 2004, for the assignment of a 20 
percent disability rating for service-connected chronic 
lumbosacral strain.  The case is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran contends that he is entitled to an effective date 
earlier than April 13, 2004, for the assignment of a 20 
percent disability rating for his service-connected chronic 
lumbosacral strain.  A review of his claims file reveals a VA 
hospital treatment record dated in June 1990 which shows that 
the Veteran, in pertinent part, had been treated for symptoms 
associated with his low back disability.  The discharge 
summary demonstrates that the Veteran was granted a regular 
discharge to be followed at the VA Outpatient Clinic in 
Pensacola, Florida, effective June 20, 1990.  Records from 
the VA Outpatient Clinic in Pensacola, Florida, dated from 
June 20, 1990, do not appear to have been associated with the 
Veteran's claims file.  As such records may be potentially 
relevant to the Veteran's claim, and in light of the 
September 2009 Court Order, the Board finds that an effort 
should be made to obtain such records.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall obtain copies of the 
Veteran's VA medical records, which have 
not already been associated with the 
claims file concerning his low back 
disability, to specifically include 
records from the VA Outpatient Clinic in 
Pensacola, Florida, dated from June 20, 
1990.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

